Case 2:19-cv-00978-JDC-KK Document 38 Filed 10/09/20 Page 1 of 1 PageID #: 205




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

NEIL E. HAVLIK
     also known as Neal E. Havlik         :      DOCKET NO. 2:19-cv-0978
     REG. # 24985-009                            SECTION P

VERSUS                                    :      JUDGE JAMES D. CAIN, JR.

UNITED STATES OF AMERICA                  :      MAGISTRATE JUDGE KAY

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that the

findings are correct under the applicable law, and considering the objections to the Report

and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that the Partial Motion to

Dismiss (doc. 16) be GRANTED and that claims three and five of plaintiff’s complaint be

DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED in chambers, on this 8th day of October, 2020.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
